Citation Nr: 0417297	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  02-11 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

Timeliness of a request for waiver of an overpayment of VA 
compensation benefits in the amount of $4,328.27.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active service from May 1974 to July 1975, 
with subsequent active duty for training.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a February 2002 decision of the Department of 
Veterans Affairs (VA) Debt Management Center in Salt Lake 
Center, Utah.  Thereafter, the veteran's case was referred by 
the Regional Office (RO) to the Committee on Waivers and 
Compromises.  Per the veteran's request, an informal hearing 
conference was held with a Decision Review Officer in July 
2002.  

In a July 2002 Administrative Decision, it was determined 
that there was no administrative error in a June 2001 award 
action.  This issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  An overpayment of compensation benefits in the amount of 
$4,328.27 was created in June 2001.  

2.  Notice of the indebtedness was sent to the veteran at his 
address of record on July 8, 2001.  

3.  The veteran filed a request for waiver of the overpayment 
on January 23, 2002, in excess of 180 days after notice of 
the indebtedness was sent to him.  




CONCLUSION OF LAW

The veteran did not timely request a waiver of recovery of 
overpayment of compensation benefits.  38 U.S.C.A. § 5302(a) 
(West 2002); 38 C.F.R. § 1.963(b)(2) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law with significant changes in VA's duty 
to notify and assist.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  However, in Barger v. 
Principi, 16 Vet. App. 132 (2002), the United States Court of 
Appeals for Veterans Claims (Court) held that the VCAA, with 
its expanded duties, is not applicable to cases involving the 
waiver of recovery of overpayment claims, pointing out that 
the statute at issue in such cases is found in Chapter 53, 
Title 38, United States Code, and that the provisions of the 
VCAA are relevant to a different chapter (i.e. Chapter 51).  
Additionally, the disposition of this case is based on the 
operation of law.  The Court has held that the VCAA has no 
effect on an appeal where the law is dispositive of the 
matter.  See Manning v. Principi, 16 Vet. App. 534 (2002).  
Therefore, the VCAA and its implementing regulations are not 
for application in this matter.

Further, the Board observes that general due process 
considerations have been complied with in this case.  See 38 
C.F.R. § 3.103 (2003).  In particular, the RO furnished the 
veteran a statement of the case in April 2002, and a 
supplemental statement of the case in August 2002, which 
informed him of the criteria to be applied in determining 
whether his waiver claim was timely filed.  VA has informed 
the veteran of the evidence needed to substantiate his claim.  
Likewise, it appears that all evidence pertinent to this case 
has been obtained.  The veteran has stated that he has no 
additional information or evidence to provide.

A request for waiver of an indebtedness other than for loan 
guaranty shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) 
(2003).  The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either VA or postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in receipt of the notification of indebtedness beyond the 
time customarily required for mailing.  38 C.F.R. 
§ 1.963(b)(2).  If the delay in the receipt of the notice of 
indebtedness is substantiated, the 180-day period is computed 
from the date of the requester's actual receipt of the notice 
of indebtedness.  Id.

The Court has held that, in the context of a claim for burial 
benefits, timeliness of a claim is a threshold matter.  See 
Thompson (Ruby) v. Brown, 6 Vet. App. 436 (1994).  In Sabonis 
v. Brown, 6 Vet. App. 426 (1994), the Court noted that where 
the law and not the evidence is dispositive, a claim should 
be denied or an appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Moreover, in connection with the mailing of 
correspondence and the presumption of regularity in the 
administrative process, the Court has held that VA may rely 
on the "last known address" shown of record, see Thompson 
v. Brown (Charles), 8 Vet. App. 169, 175 (1995).  

An overpayment of compensation benefits in the amount of 
$4,398.27 was created in June 2001.  The record on appeal 
reflects that VA's Debt Management Center (or DMC) sent a 
letter to the veteran on July 8, 2001 informing him of the 
overpayment and his rights with respect to requesting a 
waiver of the resulting debt.  A copy of the actual notice 
letter sent by the DMC on July 8, 2001 is of record.  In an 
April 2002 Memorandum for the record, the Chief of Operations 
certified that the July 8, 2001 demand letter, which 
contained the Notice of Rights, was sent to the veteran's 
address of record and not returned due to an incorrect 
address.  In any event, the veteran does not dispute that he 
received this letter, but says that he received the letter 
two weeks after July 8, 2001, on or around July 24, 2001.  He 
has not, however, submitted any proof of delayed receipt of 
the letter.  

Thereafter, the record reflects that the veteran filed a 
request for waiver of the overpayment in a letter received on 
January 23, 2002.  With the waiver request was a financial 
status report with a date stamp of January 23, 2002.  In 
February 2002, the DMC denied his claim on the basis that his 
request was not timely filed pursuant to 38 C.F.R. 
§ 1.963(b)(2).  This appeal followed.

The veteran argues that the July 8, 2001 letter took two 
extra weeks to reach him, and that, essentially, he should 
have two extra weeks to file his request for waiver.  He 
argues that the financial status report, which was received 
on January 23, 2002, was dated January 17, 2002, and that 
should be considered in this appeal.  

The Board has reviewed the evidence of record and the 
veteran's contentions.  His January 23, 2002 waiver request 
was made in excess of 180 days after notice of the 
overpayment was sent to his address of record by the DMC on 
July 8, 2001.  The veteran had 180 days from July 8, 2001, or 
until January 4, 2002, to submit a waiver request.  Under the 
law, his request received on January 23, 2002 constitutes an 
untimely filing of his waiver application.  See 38 U.S.C.A. 
§ 5302(a) (West 2002); see also 38 C.F.R. § 3.110 (2003).

The veteran does not dispute that he received the letter.  
Without specificity or proof, however, he alleges that a 
mistake was made by either VA or postal authorities in the 
mailing of this notice letter to him, which was allegedly 
received two weeks late.  See Mindenhall, supra; see also 
Baxter v. Principi, 7 Vet. App. 407 (2004) (the Board need 
not examine whether presumption of regularity has been 
rebutted unless and until an appellant, at a minimum, alleges 
that he or she did not receive the document in question).  

The Court has held that mailing of correspondence by VA to a 
claimant's last known address means that correspondence was 
correctly addressed, stamped with the proper postage and 
delivered directly into the custody of the U.S. Postal 
Service.  See Davis v. Brown, 7 Vet. App. 298 (1994).  In 
this case, there is nothing to suggest that the DMC's debt 
notice letter of July 8, 2001 was not sent in the regular and 
ordinary manner that correspondence is delivered into the 
custody of the United States Postal Service and mailed to the 
addressee.

What matters is that DMC sent the veteran the debt notice to 
his last known address, as was certified to in the April 2002 
Memorandum, in the regular manner that correspondence is 
mailed.  With application of the presumption of regularity, 
and in the absence of any contrary evidence, such mailing was 
all that was required legally to provide him notice of the 
overpayment debt.  The veteran's mere assertion of late 
receipt of the notice is insufficient to overcome the 
presumption of regularity that the letter was properly mailed 
and delivered to him in the regular course of business.  See 
McCullough v. Principi, 15 Vet. App. 272 (2001) (appellant's 
assertion that she did not recall receiving notice from 
originating agency that she had 180 days to request waiver of 
recovery of overpayment of death pension was not "clear 
evidence to the contrary" to rebut presumption that notice 
was properly mailed to her); YT v. Brown, 9 Vet. App. 195, 
199 (1996) (the appellant's statement that she did not 
receive the November 1990 statement of the case is not the 
"clear evidence to the contrary" that is required to rebut 
the presumption of regularity that the notice was sent); 
Mason v. Brown, 8 Vet. App. 44, 55 (1995) ("appellant's 
statement of nonreceipt, standing alone, is not the type of 
'clear evidence to the contrary' which is sufficient to rebut 
the presumption"); see also Clemmons v. West, 206 F.3d 1401, 
1403 (Fed. Cir. 2000) ("Government officials are presumed to 
carry out their duties in good faith and proof to the 
contrary must be almost irrefragable to overcome that 
presumption"). 

There is no evidence that any other correspondence that could 
be construed as a request for waiver was received by VA until 
the veteran's request for waiver was received on January 23, 
2002, and he does not contend otherwise.  Rather, in this 
case, the beginning date for the 180 day time limit is July 
9, 2001, and the ending date is January 4, 2002.  The 
veteran's waiver application was signed too late, January 17, 
2002, and received too late, on January 23, 2002.  

Based on the above analysis, the veteran's application 
requesting waiver of the indebtedness at issue was not timely 
filed.  As the veteran's request for waiver of recovery of an 
overpayment of compensation benefits was not timely filed, 
his claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 
430.  




ORDER

The veteran's request for waiver of an overpayment of 
compensation benefits was not timely filed; therefore, the 
benefit sought on appeal is denied.


REMAND

In a July 2002 Administrative Decision, it was determined 
that there was no administrative error in the award action of 
June 2001.  In a Statement of Representative in Appealed 
Case, the veteran, through his representative, appears to 
disagree with this determination.  Under the circumstances, 
this issue is not yet ripe for appellate review and must be 
remanded to ensure protection of the veteran's due process 
rights.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200; see 
also Manlincon v. West, 12 Vet. App. 238 (1999).

Therefore, this issue is REMANDED for the following:

Issue a statement of the case regarding 
the July 2002  administrative decision 
that determined that there was no 
administrative error (i.e., validity 
and/or creation of the indebtedness) in 
the award action of June 2001.  The 
appellant and representative should then 
be given the opportunity to respond 
thereto.  Only if the appellant submits a 
timely substantive appeal should this 
issue be referred back to the Board for 
appellate review.  
  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



